2:19-ap-07011 Doc#: 19 Filed: 12/18/19 Entered: 12/18/19 16:48:11 Page 1 of 11



                      IN THE UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF ARKANSAS
                                FORT SMITH DIVISION



  IN RE: JUSTIN W. HAMPTON, Debtor                                        No. 2:18-bk-73189
                                                                                      Ch. 7


  RUSSELL ZACHARY                                                               PLAINTIFF
  v.                                    No. 2:19-ap-07011
  JUSTIN W. HAMPTON                                                           DEFENDANT




           ORDER AND OPINION FINDING DEBT NONDISCHARGEABLE


  On February 14, 2019, Russell Zachary [Zachary or plaintiff] filed his Complaint to
  Determine Nondischargeability of Debt [complaint], seeking a determination that the
  judgment he obtained against Justin Hampton [defendant or debtor] in state court is
  nondischargeable under 11 U.S.C. § 523(a)(6). On March 3, 2019, the defendant filed his
  Answer to Complaint to Determine Nondischargeability of Debt. The Court held a trial
  on September 19, 2019 [September 19 trial]. Todd Griffin, Katrina Taylor, and Adrianna
  Grisham appeared for the plaintiff. Keith Kannett appeared for the defendant. At the
  conclusion of the trial, the Court took the matter under advisement. For the reasons
  stated below, the Court finds that the debt owed to the plaintiff by the defendant is
  excepted from discharge as a result of defendant’s willful and malicious injury to the
  plaintiff.


  Jurisdiction
  The Court has subject matter jurisdiction under 28 U.S.C. § 157 and 28 U.S.C. § 1334(a).
  This is a core proceeding under 28 U.S.C. § 157(b)(2)(I). The following opinion
  constitutes findings of fact and conclusions of law in accordance with Federal Rule of
  Bankruptcy Procedure 7052(a)(1).




               EOD: December 18, 2019
2:19-ap-07011 Doc#: 19 Filed: 12/18/19 Entered: 12/18/19 16:48:11 Page 2 of 11




  Background
  In the early morning hours of December 4, 2009, the plaintiff and the defendant were
  patrons of the same bar. At approximately 2:30 a.m., the defendant struck the plaintiff
  with his fist [the incident]. The defendant’s punch caused the plaintiff to fall to the floor.
  The plaintiff sustained injuries and was taken to the hospital. On January 5, 2011, the
  defendant entered a guilty plea to battery in the second degree. See Ark. Code Ann.
  § 5-13-202. See also Judgment and Disposition Order. In May 2012, the plaintiff sued
  both the bar and the defendant in the Circuit Court of Johnson County, Arkansas. On
  March 13, 2014, following a jury trial, a Judgment and Stipulation of Parties [stipulation
  or state court judgment] was entered in the state court case. Based on interrogatories, the
  jury returned verdicts that both the bar and the defendant were negligent in causing the
  plaintiff’s injuries and awarded him $500,000 in damages. The stipulation apportioned
  40% of the damages to the bar and 60% of the damages to the defendant.


  On November 30, 2018, the defendant filed his voluntary chapter 7 bankruptcy case. On
  February 14, 2019, the plaintiff filed this adversary proceeding against the defendant,
  seeking a determination that the state court judgment he obtained against the debtor is
  nondischargeable. In his complaint, the plaintiff alleges that the debtor had, “without
  provocation struck Plaintiff causing severe and permanent injuries to Plaintiff” and that
  the plaintiff suffered head lacerations and intercranial bleeding. 1 Complaint, ¶¶ 5 and 6. 2
  The plaintiff further alleges that the damages are debts for willful and malicious injuries
  by the debtor and should not be discharged pursuant to § 523(a)(6). Complaint, ¶ 15.
  The debtor’s answer generally denies the plaintiff’s allegations. On September 12, 2019,
  seven days before the scheduled trial date, the debtor filed a motion for summary



  1
    There is no evidence before the Court as to the specific nature or extent of the injuries
  suffered by the plaintiff.

  2
    Although the Complaint was not introduced into evidence at trial, it is well-settled that
  a court may take judicial notice of its own records. See in re Penny, 243 B.R. 720, 723
  n.2 (Bankr.W.D. Ark. 2000); see also Fed. R. Evid. 201.


                                                2
2:19-ap-07011 Doc#: 19 Filed: 12/18/19 Entered: 12/18/19 16:48:11 Page 3 of 11



  judgment, arguing that he was entitled to summary judgment in his favor based on res
  judicata and collateral estoppel. The Court did not rule on the motion for summary
  judgment prior to the trial. 3


  During his opening statement at the September 19 trial, the plaintiff’s attorney
  represented to the Court that negligence was the only issue submitted to the state court
  jury, based on a tactical decision made by the plaintiff’s state court attorney not to present
  to the jury the question of whether the debtor’s act was “intentional,” because insurance
  coverage might not be available if the jury determined that the defendant’s conduct was
  intentional. 4 At the outset of his opening statement, the defendant’s counsel renewed his
  motion for summary judgment, arguing that the doctrines of res judicata and collateral
  estoppel precluded this Court from re-trying the matter because it had already been tried
  and fully adjudicated in the state court by the same parties. He supported his argument
  by pointing out that the plaintiff would be calling the same witnesses and presenting the
  same evidence that had been before the jury in the state court proceeding. The
  defendant’s attorney argued that the plaintiff could have brought the issue of whether the
  defendant’s conduct was intentional in the state court proceeding, and, therefore, further
  litigation in this Court should be precluded. The Court ruled that it would be premature
  to summarily dismiss the plaintiff’s complaint based on res judicata or collateral estoppel
  and that it would reserve judgment on those arguments until after receiving evidence
  during the trial.


  Three witnesses testified at the September 19 trial: the plaintiff, the defendant, and a
  witness to the incident, Dalton Kenner [Kenner]. Kenner testified that he did not
  remember the exact date of the incident, but that he had observed what occurred on the
  night of the incident, and that a video, subsequently entered into evidence, accurately
  depicted the incident. As the video played, Kenner identified himself, the plaintiff who


  3
    Non-moving parties have 28 days to respond to a motion for summary judgment.
  General Order No. 37, Summary Judgment Motions, United States Bankruptcy Court,
  Eastern and Western Districts of Arkansas.
  4
      The plaintiff had a different attorney during the state court trial.
                                                   3
2:19-ap-07011 Doc#: 19 Filed: 12/18/19 Entered: 12/18/19 16:48:11 Page 4 of 11



  was holding a beer bottle in each hand, and the defendant as the person who punched the
  plaintiff at least once. He testified that he saw the defendant swing several more times as
  the plaintiff was going down, but that he was unaware whether any other swings struck
  the plaintiff. 5 He testified that the defendant’s initial punch “knocked out” the plaintiff
  and that he heard the plaintiff making snoring sounds while the plaintiff lay on the floor.
  He testified that the plaintiff was “out” until the paramedics arrived. On cross
  examination, Kenner admitted that (1) he had testified during the state court trial; (2) his
  testimony during the September 19 trial was substantially the same as his testimony in the
  state court trial, with no new revelations on September 19; (3) during the state court trial,
  he had a full chance to testify and explain what had occurred the night of the incident; (4)
  the jury heard what he said; (5) he has been a friend of the plaintiff since kindergarten;
  (6) he did not know how much the plaintiff had been drinking that night and that the
  plaintiff was holding two glass beer bottles—one in each hand—at the time of the
  incident; and (7) he could not hear what was being said between the plaintiff and the
  defendant immediately prior to the incident.


  The defendant testified that (1) he had hit the plaintiff at least one time; (2) he did not
  know how many times he swung at the plaintiff after the first punch; and (3) he had
  pleaded guilty to second degree battery and was assessed $50,000 in fines and restitution
  as a result of his plea agreement. The defendant testified that he had entered into the
  criminal Judgment and Disposition Order without a trial. The defendant further testified
  that the plaintiff’s injuries were accidental and that he did not want to hurt the plaintiff
  physically. He stated he was just trying to defend himself because the plaintiff was
  threatening him at the time of the incident, “calling me a f-ing pussy” and saying he was
  “going to whoop my f-ing ass.” He further testified that the plaintiff’s threats had begun
  outside the bar when the bar’s bouncer had asked the defendant to have people move
  inside. The defendant testified that after the bouncer had moved the plaintiff inside the
  bar, the plaintiff continued to “mouth” the defendant, repeatedly telling the defendant that
  the plaintiff was going to “kick [his] ass.” When asked why he struck the plaintiff, the


  5
    The video corroborates Kenner’s testimony that the defendant swung at the plaintiff
  several more times.
                                                 4
2:19-ap-07011 Doc#: 19 Filed: 12/18/19 Entered: 12/18/19 16:48:11 Page 5 of 11



  defendant said he was just defending himself because the plaintiff had two beer bottles in
  his hands and the plaintiff had made a movement toward the defendant. During cross
  examination, the defendant repeated that, at the time of the incident, he believed it was
  necessary to defend himself against the plaintiff and that he did not intend to harm the
  plaintiff. The Court asked the defendant to point out, on the video, the specific
  threatening move that he believed the plaintiff had made. Although the defendant
  attempted to identify some movement by the plaintiff, the Court was unable to discern
  from the video the specific threatening movement by the plaintiff as alleged by the
  defendant.


  After the plaintiff rested, the defendant’s counsel moved for directed verdict 6 and
  renewed his argument that res judicata and collateral estoppel applied and the Court
  should dismiss the plaintiff’s complaint because the issue of whether the act was
  intentional could have been tried in state court but was not. He further argued that
  negligence and intentional acts are mutually exclusive and, because the jury verdict found
  that the defendant’s acts were negligent, the Court was precluded from finding the
  defendant’s acts to be intentional. The Court declined to render judgment at that time.
  See Fed. R. Bankr. P. 7052(c).


  Thereafter, the plaintiff testified that (1) he cannot remember anything about the events of
  that night; (2) he did not know the defendant prior to that night; (3) he could not
  remember how much alcohol he had consumed prior to the incident; (4) he had
  participated in the state court trial as the plaintiff; (5) he had brought all the claims he
  wanted to bring in the state court lawsuit; (6) the testimony in this trial was the same as
  the testimony given in the state court trial; and (7) he had no evidence of what the
  defendant’s intentions were on the night of the incident.




  6
   Although the defendant’s attorney stated that he was moving for directed verdict, the
  Court presumes that he was moving for a judgment on partial findings under Federal Rule
  of Civil Procedure 52(c) made applicable to this proceeding by Federal Rule of
  Bankruptcy Procedure 7052.
                                                 5
2:19-ap-07011 Doc#: 19 Filed: 12/18/19 Entered: 12/18/19 16:48:11 Page 6 of 11



  The following exhibits were admitted without objection: the criminal Judgment and
  Disposition Order dated February 3, 2011; the state court Judgment and Stipulation of
  Parties; a video of the incident; and a copy of Arkansas Code Annotated § 5-13-202
  Battery in the Second Degree. Other than the Stipulation, no other portion of the state
  court record was offered into evidence during the September 19 trial. For the reasons
  stated below, the Court finds that neither res judicata nor collateral estoppel precludes
  this Court from determining the dischargeability of the debt in question. The Court
  further finds that the debt is nondischargeable under § 523(a)(6).


  Law & Analysis
  Before turning to its analysis of whether the debt in question should be excepted from
  discharge under § 523(a)(6), the Court must first address the defendant’s contention that
  res judicata and collateral estoppel preclude this Court from deciding whether the
  defendant willfully and maliciously injured the plaintiff in the light of the state court
  judgment based on negligence.


  I.     Preclusive Doctrines
         A.      Res judicata
  “Res judicata prevents litigation of all grounds for, or defenses to, recovery that were
  previously available to the parties, regardless of whether they were asserted or
  determined in the prior proceeding.” Brown v. Felsen, 442 U.S. 127, 131 (1979).
  However, dischargeability determinations are core proceedings under 28 U.S.C.
  § 157(b)(2)(I) and are unique to bankruptcy. Countrywide Home Loans, Inc. v. Blair (In
  re Blair), 324 B.R. 725, 731 (2005). In particular, bankruptcy courts have exclusive
  jurisdiction over actions under § 523(a)(6). Grogan v. Garner, 498 U.S. 279 (1991);
  Everly v. 4745 Second Ave., Ltd. (In re Everly), 346 B.R. 791, 796 (B.A.P. 8th Cir. 2006).
  Therefore,
         the state court does not have jurisdiction and could not have determined the
         dischargeability of this debt in the state court action. Accordingly, the state
         court complaint and the adversary proceeding could not have involved the
         same causes of action and res judicata is not applicable in this situation.

  In re Blair, 324 B.R. at 731. As a result, the Court finds that res judicata is inapplicable.

                                                6
2:19-ap-07011 Doc#: 19 Filed: 12/18/19 Entered: 12/18/19 16:48:11 Page 7 of 11



           B.     Collateral Estoppel
  Collateral estoppel principles apply in nondischargeability proceedings under § 523(a).
  Grogan, 498 U.S. at 284 n.11. “Collateral estoppel is a legal doctrine that ‘bar[s] the
  relitigation of factual or legal issues that were determined in a prior . . . court action,’ and
  applies to bar relitigation in federal court of issues previously determined in state court.”
  Johnson v. Miera, (In re Miera), 926 F.2d 741, 743 (8th Cir. 1991) (quoting Grogan,
  498 U.S. at 284 n.11). The substantive law of the forum state in whose courts the prior
  judgment was entered is applied by the federal courts in determining whether collateral
  estoppel arises. Osborne v. Stage (In re Stage), 321 B.R. 486, 492 (B.A.P. 8th Cir.
  2005).


  Arkansas courts consider four elements in determining whether a party asserting
  collateral estoppel has proven that it applies to a subsequent action:
           (1) The issue sought to be precluded must be the same as that involved in
               the prior action;

           (2) The issue must have been litigated in the prior action;

           (3) The issue must have been determined by a valid and final judgment; and

           (4) The determination must have been essential to the prior judgment.

  First Sec. Bank v. Hudson (In re Hudson), 428 B.R. 866, 869 (Bankr. E.D. Ark. 2010)
  (citing Riverdale Dev. Co. v. Ruffin Bldg. Sys., Inc., 356 Ark. 90, 146 S.W.3d 852, 855
  (2004)). The burden of establishing that all four elements are satisfied is on the party
  asserting collateral estoppel. In re Miera, 926 F.2d at 743. The issue before this Court is
  whether the defendant willfully and maliciously injured the plaintiff. However, both
  parties represented to this Court at the September 19 trial that the only issue before the
  state court was negligence. Therefore, the Court finds that the issue sought to be
  precluded is not the same as that involved in the prior action, making collateral estoppel
  inapplicable. See Fowler v. Fowler (In re Fowler), 312 B.R. 287 (Bankr. E.D. N.C.
  2004). Because the Court finds that neither res judicata nor collateral estoppel precludes
  this Court from deciding whether the defendant willfully and maliciously injured the



                                                 7
2:19-ap-07011 Doc#: 19 Filed: 12/18/19 Entered: 12/18/19 16:48:11 Page 8 of 11



  plaintiff under § 523(a)(6), the Court denies the defendant’s motions for summary
  judgment and judgment on partial findings.


  Although the Court finds that the state court judgment does not preclude litigation of the
  plaintiff’s cause of action under § 523(a)(6), the state court judgment does have an
  impact on these proceedings because it establishes the amount of the debt owed by the
  defendant. See Chandler v. Alexakis (In re Alexakis), No. 10-37871, 2012 Bankr. LEXIS
  4164, at *21 (Bankr. S.D. Ohio Sept. 6, 2012) (state court judgment conclusively
  established amount of the debt at issue in dischargeability proceedings).
         Pursuant to the doctrine of res judicata or claim preclusion as well as
         Rooker-Feldman principles, this court cannot revisit the Debtor’s liability
         for the judgment debt nor the amount of damages awarded to the [plaintiffs]
         by the state court as those matters have been conclusively determined in the
         State Court Judgment.

  Id., 2012 Bankr. LEXIS 4164, at *21 (emphasis added).


  “The court focuses its analysis, as it must, not on the nature of the liability—the
  negligence judgment—but rather on the basis for it.” In. re Fowler, 312 B.R. at 294.
  “[T]he nature of the damages does not determine dischargeability of the claim. ‘The
  language of section 523(a)(6) is directed at the nature of the conduct which gives rise to
  the debt, rather than the nature of the debt.’” Suggitt v. Foushee (In re Foushee), 283 B.R.
  278, 283 (Bankr. N.D. Iowa 2002) (quoting In re Miera, 926 F.2d at 745). “[S]tate court
  proceedings do not preclude a bankruptcy court from making an independent
  determination as to the elements required for determining dischargeability under
  § 523(a)(6).” Herring v. Parish (In re Parish), 07-50365-NPO, 2009 Bankr. LEXIS
  4030, at *10 (Bankr. S.D. Miss. Dec. 7, 2009). However, collateral estoppel does apply
  to matters actually litigated, including the jury’s determination of the amount of the debt.
  See id. As a result, the only matter left for this Court is to determine whether the debt
  established by the state court judgment is excepted from discharge under § 523(a)(6).




                                                8
2:19-ap-07011 Doc#: 19 Filed: 12/18/19 Entered: 12/18/19 16:48:11 Page 9 of 11



  II.      11 U.S.C. § 523(a)(6)
   Section 523(a)(6) of the Bankruptcy Code provides:

        (a) A discharge under section 727 . . . of this title does not discharge an individual
            debtor from any debt-
            ...
           (6) for willful and malicious injury by the debtor to another entity or to the
           property of another entity. 11 U.S.C. § 523(a)(6).

           A.      Willful
  The Supreme Court has stated that “the word ‘willful’ in (a)(6) modifies the word
  ‘injury,’ indicating that nondischargeability takes a deliberate or intentional injury, not
  merely a deliberate or intentional act that leads to injury. Kawaauhau v. Geiger, 523
  U.S. 57, 61 (1998).
           The word “willful” in (a)(6) modifies the word “injury,” indicating that
           nondischargeability takes a deliberate or intentional injury, not merely a
           deliberate or intentional act that leads to injury. . . . The (a)(6) formulation
           triggers in the lawyer’s mind the category of “intentional torts,” as
           distinguished from negligent or reckless torts.

  Id. (aff’g Geiger v. Kawaauhau (In re Geiger), 113 F.3d 848, 852 (8th Cir. 1997)).
  Accordingly, § 523(a)(6) is not applicable to debts that occur as a result of injuries from
  reckless or negligent acts. Id. In the Eighth Circuit, the terms “willful” and “malicious”
  are two distinct elements, each of which must be shown to establish an exception to
  discharge. Fischer v. Scarborough (In re Scarborough), 171 F.3d 638, 642 (8th Cir.
  1999). Willful injuries include injuries that occur because the debtor acted with the
  desire to cause those consequences. Blocker v. Patch (In re Patch), 526 F.3d 1176, 1180
  (8th Cir. 2008).


  “Debts that are based upon traditional intentional torts such as battery are generally
  regarded by bankruptcy courts as being non-dischargeable.” Thompson v. Kelly (In re
  Kelly), 238 B.R. 156, 160 (Bankr. E.D. Mo. 1999). However, a debt is not excepted from
  discharge under (a)(6) solely because it arises from an intentional tort, absent a showing
  of malice. See Barclays Am. Bus. Credit, Inc. v. Long (In re Long), 774 F.2d 875, 881
  (8th Cir. 2005). As stated, the word “willful” modifies “injury,” indicating a “deliberate

                                                  9
2:19-ap-07011 Doc#: 19 Filed: 12/18/19 Entered: 12/18/19 16:48:11 Page 10 of 11



  or intentional injury” and requires that a creditor must show that the debtor either
  intended the injury or that the injury was substantially certain to result from the act.
  Kawaauhau, 523 U.S. at 61. Here, the defendant admitted that he hit the plaintiff,
  invading a legally protected interest of the plaintiff. Although the defendant might not
  have intended for the plaintiff to be hurt as seriously as he ultimately was, the defendant
  clearly intended to strike the plaintiff. Accordingly, the Court finds that the defendant’s
  conduct was willful.


         B.      Malicious
  “[M]alice requires conduct more culpable than that which is in reckless disregard of the
  creditor’s . . . interests and expectancies.” Johnson v. Logue (In re Logue), 294 B.R. 59,
  63 (B.A.P. 8th Cir. 2003). “While intentional harm may be difficult to establish, the
  likelihood of harm in an objective sense may be considered in evaluating intent.” Id.
  “[A]n injury is malicious when the debtor intended to harm the creditor at least in the
  sense that the debtor’s tortious conduct was certain or almost certain to cause harm.” In
  re Stage, 321 B.R. at 493 (citing Waugh v. Eldridge (In re Waugh), 95 F.3d 706, 711 (8th
  Cir. 1996)). An injury is malicious when it occurred as a result of “conduct targeted at
  the creditor at least in the sense that the conduct is certain or almost certain to cause
  harm.” In re Scarborough, 171 F.3d at 641. “Malicious for purposes of § 523(a)(6)
  means that the debtor targeted the creditor to suffer the harm resulting from the debtor’s
  intentional, tortious act.” Erickson v. Halverson (In re Halverson), 226 B.R. 22, 26
  (Bankr. Minn. 1998).


  It is proper for the Court to consider circumstantial evidence regarding the debtor’s state
  of mind at the time of the incident. See Hidy v. Bullard, (In re Bullard), 449 B.R. 379,
  386 (B.A.P. 8th Cir. 2011). Although it is undisputed that the debtor hit the plaintiff and
  caused injuries, the issue before this Court is whether the defendant acted with the
  requisite actual intent to cause injury. The defendant admitted that he hit the plaintiff and
  that the plaintiff was harmed, but that the plaintiff’s injuries—as a result of the
  defendant’s conduct—were unintentional. He attempted to justify his conduct by saying
  that he was fearful that the plaintiff intended to hit him with one of the beer bottles that

                                                10
2:19-ap-07011 Doc#: 19 Filed: 12/18/19 Entered: 12/18/19 16:48:11 Page 11 of 11



  the plaintiff was holding in his hands. However, the Court does not find this testimony
  credible. Based upon the video documenting the physical aspects of their altercation, it is
  simply not believable that the defendant thought that he was in imminent danger of
  physical harm. The Court finds it more likely that the defendant had grown tired of the
  plaintiff’s “mouthing” and struck the plaintiff in anger. Regardless, the defendant could
  have left the area where the plaintiff was standing or called the bouncer for assistance.
  He did neither, and, instead, chose to throw a punch. The fact that the defendant
  continued to swing punches (even if they did not connect) as the plaintiff was falling to
  the floor indicates that the defendant intended to injure the plaintiff. The Court concludes
  that the defendant’s use of force was not warranted under the circumstances. Based on
  the evidence, the Court finds that the defendant’s debt to the plaintiff arises from a
  “deliberate and intentional injury, not merely a deliberate or intentional act that leads to
  injury.” See Kawaauhau, 523 U.S. at 61.


  Conclusion
  For all the reasons stated above, the Court finds that the defendant intended to hit the
  plaintiff, therefore the act was willful, and by punching the plaintiff—and continuing to
  swing—intended to harm him, making the act malicious within the meaning of the
  statute. “It is precisely this type of willful and malicious tort that § 523(a)(6) was meant
  to address.” See Green v. Olson (In re Olson), 33 B.R. 835, 838 (Bankr. Minn. 2005).
  Therefore, the Court finds that the debt owed by the defendant to the plaintiff is
  nondischargeable under 11 U.S.C. § 523(a)(6).


  IT IS SO ORDERED.




  cc:    Keith Kannett                                               12/18/2019
         Todd Griffin
         Katrina Taylor
         Adrianna Grisham
         R. Ray Fulmer, II, chapter 7 trustee



                                                11
